Reasons for Allowance

1.	Examiner has reviewed and considered Applicant’s response and amendment of filing of 05/18/01 and based on claim embodiments juxtaposed potential prior art, Examiner is hereby allowing claims 4, 8 and 12.

The following is an Examiner’s statement of reasons for allowance. 
The prior art of record does not teach or fairly suggest at least:


“…constructing a test case set for each of the influencing factors:
inputting the test case set corresponding to each of the influencing factors to the software: enabling the software to run the test case set: calculating an accuracy of each of the influencing factors against implementation of the target function of the software according to a running result of the test case set run by the software: determining, according to the accuracy achieved each of the influencing factors, whether a predetermined qualification condition is satisfied: determining that the software is tested to be Qualified if the predetermined qualification condition is satisfied: and determining that the software is tested to be unqualified if the predetermined qualification condition is not satisfied: wherein the calculating the accuracy of each of the influencing factors against implementation of the target function of the software and determining according to the accuracy of each of the influencing factors, whether the predetermine qualification condition is satisfied comprises: calculating a total accuracy of 
Therefore, claims 4, 8 and 12 are in condition for allowance.
2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuck Kendall whose telephone number is 571-272-3698.  The examiner can normally be reached on 10:00 am - 6:30pm.

Hyung Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Chuck O Kendall/
Primary Examiner, Art Unit 2192